Citation Nr: 1703636	
Decision Date: 02/07/17    Archive Date: 02/15/17

DOCKET NO.  07-33 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a thoracolumbar spine disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K.C. Spragins, Associate Counsel







INTRODUCTION

The Veteran had active service in the United States Marine Corps from December 1979 to December 1982.  He also had a period of service in the inactive ready reserve (IRR) from December 1982 to December 1985.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In decisions dated in April 2011, May 2014, and July 2015, the Board remanded the case to the Agency of Original Jurisdiction (AOJ) for additional development and adjudication.  The case has since been returned to the Board for appellate review.

In addition to the issue listed above, the July 2015 decision remanded the Veteran's service connection claims for residuals of a fracture of the right fifth finger, a right ankle disorder, and a right knee disorder.  The RO subsequently granted these claims in a March 2016 rating decision.  The grant of service connection for these disabilities constitutes a full award of the benefits sought on appeal.  See Grantham v. Brown, 114 F.3d 1156, 1158.  As such, these issues are no longer before the Board.

This appeal was processed using the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this case should take into consideration the existence of these records.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.





REMAND

The Veteran has not been afforded a VA examination in connection with his service connection claim for a thoracolumbar spine disorder.  He reported that he suffers from persistent or recurrent symptoms of a thoracolumbar spine disorder, including pain, trouble with bending, and difficulty lifting heavy objects.  See April 2006 Statement in Support of Claim.  He also stated that his symptoms began after he injured his low back in a car accident that occurred in 1983 or 1984.  The Veteran is competent to describe his symptoms and the events that occurred during service.  See Layno v. Brown, 6 Vet. App. 465 (1994).  As the Board lacks sufficient medical evidence to render a decision on the question of nexus, a VA examination is warranted.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his thoracolumbar spine disorder.

After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also secure any outstanding, relevant VA medical records.

2.  After completing the preceding development, provide the Veteran with a VA examination in connection with his service connection claim for a thoracolumbar spine disorder.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  Any indicated tests and studies must be accomplished, and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.

The Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptoms.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

First, the examiner must identify all currently diagnosed thoracolumbar spine disorders.

For each identified disorder, the examiner must provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that such disorder manifested during service or is otherwise related to service.

The Board directs the examiner's attention to the following:  (1) the Veteran's April 2006 statement in which he reported injuring his low back in a car accident that occurred in 1983 or 1984, and having continuous symptoms since that time; (2) a June 2001 treatment record from the Texas Department of Criminal Justice stating that the Veteran was hit on the driver's side in a 1984 motor vehicle accident, and he rolled over while riding a motorcycle in 1988 or 1989; and (3) a February 1996 treatment record from the Texas Department of Criminal Justice stating that the Veteran's back pain has been present since an accident two years before the visit.

3.  Review the examination report to ensure that it is in compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

4.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



